Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 10 January 2022. Claims 1, 2, 4 and 7-23 are pending and have been considered as follows. Claims 3, 5 and 6 are cancelled.

Allowable Subject Matter
Claims 1, 2, 4 and 7-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Berard (US998774B1) teaches methods and systems for robust robotic task execution. An example method includes obtaining a task-level goal for a robot associated with one or more sub-goals, where accomplishment of the one or more sub-goals accomplishes the task-level goal. Carrying out an operation in pursuance of a given sub-goal may involve controlling at least one actuator of the robot. The method also includes determining one or more parameters indicative of a state of a system that includes the robot and an environment proximate to the robot. The method further includes selecting a particular sub-goal based on at least one of the one or more parameters. Additionally, the method includes selecting at least one controller based on at least one of the one or more parameters and the selected sub-goal. Further, the 
Further, Tobey (US20080302200A1) teaches an intelligent modular hybrid robot arm system that is usable with mobile robots, and is applicable to stationary industrial arms. The intelligent modular hybrid robot arm system provides a large work envelope and a controlled and directed rotational movement for a flexible snake robot arm. The intelligent modular hybrid robot arm system has the ability to change end effector tools and sensors. The platform computers have the ability to interact with other subsystems for coordinated as well as independent tasks. The flexibly snake robot arm can be covered with a flexible sensor network, or “skin”. The intelligent modular hybrid robot arm system can manage its energy use, stores the arm in a compact shape and uses a central support tube offering unobstructed arm access to all sectors of its working envelope.
Still further, Wang (US20150314449A1) teaches a telepresence robot that may include a drive system, a control system, an imaging system, and a mapping module. The mapping module may access a plan view map of an area and tags associated with the area. In various embodiments, each tag may include tag coordinates and tag information, which may include a tag annotation. A tag identification system may identify tags within a predetermined range of the current position and the control system may execute an action based on an identified tag whose tag information comprises a telepresence robot action modifier. The telepresence robot may rotate an upper portion independent from a lower portion. A remote terminal may allow an operator to control the telepresence robot using any combination of control methods, including by selecting 
Yet still further, Somani (US20160034723A1) teaches a test robot that may receive a test scenario for testing a fare management system. The test robot may program a fare card to store card information based on the test scenario. The test robot may provide an instruction to an actuator component to cause the actuator component to move the fare card within communicative proximity of a card reader device. The fare card, when moved within communicative proximity of the card reader device, may cause the card reader device to read the stored card information from the fare card and to provide updated card information, based on the stored card information, for storage by the fare card. The test robot may read the updated card information from the fare card. The test robot may provide test result information, based on the updated card information, to a test management device.

In regards to independent claim 1; Berard, Tobey, Wang and Somani, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

receive the data describing the surrounding environment from the plurality of sensors, the data including a location of an access control system for a door; 

rotate the rotatable ring until the mechanical arm is at the desired position to present the security credential; 
responsive to presenting the security credential to the access control system, cause the mechanical arm to apply a force to the door to determine whether the access control system is working properly; 
2responsive to the security credential not having proper access to the door and the door opening, determining that the access control system is not working properly; and 
updating a semantic map of the geographical area to indicate that the access control system is not working properly

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667   

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667